Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 2 in the reply filed on 7/18/22 is acknowledged.  The traversal is on the ground(s) that claim 2 is simply claim 3 with the addition of a divider.  In contrast, claim 2 requires both a first and second playing surface and the ability to use a divider between them with additional game layouts.  Such is directed to the structure of a table that is a separate inventive effort in the design of just the indicia itself as recited in claim 3.  As such, this is not found persuasive and the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite where it recites that “said first playing surface further comprises said pass bet area for each player and each player may place a bet with a chip with each pass bet area displaying the numbers 4-6 and 8-10”.  One cannot determine if such are separate areas from the previously recited “series of numbers” or the same, just further defining them. Further, one cannot determine if numbers “4-6” and “8-10” is literally what is to be displayed or the numbers “4”, “5”, and “6” and so forth.  Here the claim is ambiguous and open to many possible interpretations rendering the scope of the claim unclear.  For the purposes of this office action, the claim is interpreted as known in the prior art as shown in fig. 14 having a pass bet area serially listing the numbers 4-10. 
“The numbers are shown after a roll of the pair of dice” lacks a proper antecedent as no structure pertaining to numbers on the dice has been previously positively recited. 
	“The pass bet area and the pay grid area” lack proper antecedents. 
	The outset of claim 3 is indefinite in that the structure of the pass bet area is not clear.  The claim calls for a pass bet area then recites that “said pass bet area for each player”.  One cannot determine if such is merely a further definition of the previous recitation of the pass bet area or if such is reciting an additional “plurality” of pass bet areas in addition to the previously recited pass bet area. The recitation “for each player” does not clearly set forth the structure.  From one interpretation, such is merely function of use that it is for each player to use.  From another interpretation it could mean that there are a plurality of repeated areas dedicated to each player. Since one cannot determine the structure intended the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ornstein 5,718,431.
 	As to claim 3, Ornstein shows a game board in fig. 5 for playing craps, comprising: a table portion having a first playing surface at the top of the table; 30a pair of dice; a number of chips; a plurality of pass bet area on each side of the table, “for each player and each player may place a bet with a chip”. Fig. 5 shows where each pass bet area displays the numbers 4-6 and 8-10.  Said table portion having a second playing surface having a second area identified as a pass bet area, one on the bottom and one on the top side as shown in fig. 5. The bottom second area displaying a series of numbers for personal selection and placing of a bet individually by each player, and upon a roll of the pair of dice that indicates the payout to each player.  Such is field bet numbers in the lower section of the table are considered describable as a pay grid area where each number is in an individual grid space.  Players are capable of moving second chips upon the second area one space at a time upon each roll of the pair of dice and thereby enhancing their payout.  Alternatively, it is inherently known to use “chips” or a “puck” to move to mark numbers on each roll of the dice. In the alternative, one skilled in the art would recognize such puck markers as being well-known and would have found it obvious to have included them with Ornstein in order to make the rolled outcome on the game layout.  
Element 72 is considered a third area that is capable of being identified as a bonus bet area where select numbers appearing upon a roll of the pair of 15dice provide a payout to that player placing a bonus bet upon the first playing surface.
A fourth area identified as a field displaying a series of numbers 2-12 that provide a further payout when the numbers are shown after a roll of the pair of dice and 20a fifth area identified as a hard way in the center of the table which displays various combination of numbers which afford payment to a player when corresponding numbers appear upon a roll of the pair of dice. It is inherent and well known to provide players with color-coded chips so that the dealer can easily distinguish which player has placed a bet.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711